— Appeals from an order of Supreme Court, Erie County (Doyle, J.), entered December 20, 2002, which denied the motions of defendants Earl M. Schunk and Duane D. Warriner for summary judgment dismissing the complaint and cross claims against them.
Now, upon the stipulation of discontinuance of action No. 8 signed by the attorneys for the parties on November 6, 2003 and filed in the Erie County Clerk’s Office on November 18, 2003,
It is hereby ordered that said appeals from the order insofar as they concern action No. 8 be and the same hereby are unanimously dismissed upon stipulation and the order is affirmed without costs. Present—Green, J.P., Hurlbutt, Scudder, Kehoe and Hayes, JJ.